Citation Nr: 0023285	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back pain and left 
leg pain secondary to service-connected right below the knee 
amputation (BKA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for low back pain and left 
leg pain secondary to service-connected right side BKA.  A 
notice of disagreement was received in March 1999.  A 
statement of the case was issued in March 1999.  A 
substantive appeal was received from the veteran in April 
1999.

The Board notes that the veteran, in his statement of October 
1998, also appeared to be filing a claim for increased rating 
of his service connected BKA, due to constant pain.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

No competent evidence has been submitted that tends to 
establish that the veteran suffers from low back and left leg 
pain that was caused or aggravated by his service-connected 
right BKA.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back pain and left lower extremity pain secondary to a 
service-connected right BKA is not well-grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  
38 C.F.R. §  3.310 (1999). Secondary service connection may 
be established for a disorder which is aggravated by a 
service-connected disability. Allen v. Brown, 8 Vet. App. 374 
(1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability.
38 C.F.R. § 3.310(a) (1999);  Allen.

The veteran and his representative contend that service 
connection is warranted for low back pain and left lower 
extremity pain secondary to service-connected right BKA.

The veteran complained, during a November 1998 VA 
examination, of pain in his back and left leg. The Board will 
find this evidence sufficient, for the purposes of a well-
grounded analysis, to find that the veteran suffers from a 
current disability, such that the first requirement of Caluza 
is met.

Regarding the second requirement of Caluza, the Board notes 
that neither the veteran nor his representative claim that 
the veteran's low back and left leg pain resulted from his 
active duty service (the Board points out that the service 
medical records are negative for complaints of or treatment 
for low back and left leg pain). Rather, they contend that 
the veteran's low back and left leg pain is secondary to his 
service connected right BKA.

However, the medical evidence does not support this 
contention.  The report of the veteran's VA examination dated 
November 1998 indicates that he has low back pain and left 
leg pain with no evidence of any significant focal 
neuromuscular or functional defects.  The examination found 
that active range of motion of the left lower extremity was 
within normal limits.  Sensation was intact to pinprick and 
light touch over left lower extremity dermatones.  Deep 
tendon reflexes were present in the left lower extremity.  
Muscle strength was at 5/5 in the left lower extremity.  
There was no pain on palpation of the lumbosacral spine.  The 
examiner found no evidence of muscle spasm or fasciculation 
of the paraspinal muscles.  Active range of motion of the 
lumbosacral spine was within normal limits.  Gait was 
nonantalgic without the use of an assistive device, and there 
was no discernable limp.  The examiner concluded his report 
by indicating that he doubted whether the veteran's right BKA 
was contributing to his low back or left leg pain, as there 
was no evidence of any limp or antalgic gait on ambulation.  
There is no other medical examination of record.

Thus, there is no indication that the veteran suffers from 
low back or left leg pain that is in any way related to his 
service or to his service-connected knee disabilities; as 
such, the third requirement set forth in Caluza is not met.  
In fact, the relevant evidence of record specifically does 
not support such a proposition.

The Board points out that contentions made by the veteran or 
his representative to the effect that the veteran suffers 
from low back and left knee pain related to his right BKA are 
not competent because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service.  
Caluza.  The veteran has presented no competent medical 
evidence that he has pain in the lower back and left leg that 
was incurred during his active duty service or related to his 
service-connected right BKA, or that he suffers from low back 
and left leg pain related to his right BKA. This claim 
therefore does not meet all the requirements set forth by the 
Court in Caluza for a claim to be found well-grounded.  
Accordingly, the Board is compelled to find that this claim 
is not well-grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


ORDER

Entitlement to service connection for back and left leg pain 
is denied.




		
LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

